People v Gousse (2015 NY Slip Op 09298)





People v Gousse


2015 NY Slip Op 09298


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2006-04652
 (Ind. No. 606/05)

[*1]The People of the State of New York, respondent,
vReginald Gousse, appellant.


Reginald Gousse, Attica, NY, appellant pro se.
Madeline Singas, Acting District Attorney, Mineola, NY (Sarah S. Rabinowitz of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 11, 2007 (People v Gousse, 43 AD3d 958), affirming a judgment of the Supreme Court, Nassau County, rendered April 19, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., DILLON, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court